--------------------------------------------------------------------------------

Exhibit 10.1

L.A.M. PHARMACEUTICAL, CORP.
STOCK BONUS PLAN
(As amended on January 17, 2005)

              l.               Purpose. The purpose of this Stock Bonus Plan is
to advance the interests of L.A.M. Pharmaceutical, Corp. (the “Company”) and its
shareholders, by encouraging and enabling selected officers, directors,
consultants and key employees upon whose judgment, initiative and effort the
Company is largely dependent for the successful conduct of its business, to
acquire and retain a proprietary interest in the Company by ownership of its
stock, to keep personnel of experience and ability in the employ of the Company
and to compensate them for their contributions to the growth and profits of the
Company and thereby induce them to continue to make such contributions in the
future.

              2.               Definitions.

                               A.               “Board” shall mean the board of
directors of the Company.

                               B.               “Committee” means the directors
duly appointed to administer the Plan.

                               C.               “Plan” shall mean this Stock
Bonus Plan.

                               D.               “Bonus Share” shall mean the
shares of common stock of the Company reserved pursuant to Section 4 hereof and
any such shares issued to a Recipient pursuant to this Plan.

                               E.               “Recipient” shall mean any
individual rendering services for the Company to whom shares are granted
pursuant to this Plan.

              3.               Administration of Plan. The Plan shall be
administered by a committee of two or more directors appointed by the Board (the
“Committee”). The Committee shall report all action taken by it to the Board.
The Committee shall have full and final authority in its discretion, subject to
the provisions of the Plan, to determine the individuals to whom and the time or
times at which Bonus Shares shall be granted and the number of Bonus Shares; to
construe and interpret the Plan; and to make all other determinations and take
all other actions deemed necessary or advisable for the proper administration of
the Plan. All such actions and determinations shall be conclusively binding for
all purposes and upon all persons.

              4.               Bonus Share Reserve. There shall be established a
Bonus Share Reserve to which shall be credited 32,000,000 shares of the
Company's common stock. In the event that the shares of common stock of the
Company should, as a result of a stock split or stock dividend or combination of
shares or any other change, or exchange for other securities by
reclassification, reorganization, merger, consolidation, recapitalization or
otherwise, be increased or decreased or changed into or exchanged for, a
different number or kind of shares of stock or other securities of the Company
or of another corporation, the number of shares then remaining in the Bonus
Share Reserve shall be appropriately adjusted to reflect such action. Upon the
grant of shares hereunder, this reserve shall be reduced by the number of shares
so granted. Distributions of Bonus Shares may, as the Committee shall in its
sole discretion determine, be made from authorized but unissued shares or from
treasury shares. All authorized and unissued shares issued as Bonus Shares in
accordance with the Plan shall be fully paid and non-assessable and free from
preemptive rights.

--------------------------------------------------------------------------------

              5.               Eligibility, and Granting and Vesting of Bonus
Shares. Bonus Shares may be granted under the Plan to the Company's (or the
Company’s subsidiaries) employees, directors and officers, and consultants or
advisors to the Company (or its subsidiaries), provided however that bona fide
services shall be rendered by such consultants or advisors and such services
must not be in connection with the offer or sale of securities in a
capital-raising transaction and do not directly or indirectly promote or
maintain a market for the Company’s securities.

              The term “employee” includes former employees as well as
executors, administrators or beneficiaries of the estates of deceased employees,
guardians or members of a committee for incompetent former employees, or similar
persons duly authorized by law to administer the estate or assets of former
employees.

              The Committee, in its sole discretion, is empowered to grant to an
eligible participant a number of Bonus Shares as it shall determine from time to
time. Each grant of these Bonus Shares shall become vested according to a
schedule to be established by the Committee at the time of the grant. For
purposes of this plan, vesting shall mean the period during which the recipient
must remain an employee or provide services for the Company. At such time as the
employment of the Recipient ceases, any shares not fully vested shall be
forfeited by the Recipient and shall be returned to the Bonus Share Reserve. The
Committee, in its sole discretion, may also impose restrictions on the future
transferability of the bonus shares, which restrictions shall be set forth on
the notification to the Recipient of the grant.

              The aggregate number of Bonus Shares which may be granted pursuant
to this Plan shall not exceed the amount available therefore in the Bonus Share
Reserve.

              6              . Form of Grants. Each grant shall specify the
number of Bonus Shares subject thereto, subject to the provisions of Section 5
hereof.

              At the time of making any grant, the Committee shall advise the
Recipient by delivery of written notice, in the form of Exhibit A hereto
annexed.

              7.               Recipients' Representations.

                               A.               The Committee may require that,
in acquiring any Bonus Shares, the Recipient agree with, and represent to, the
Company that the Recipient is acquiring such Bonus Shares for the purpose of
investment and with no present intention to transfer, sell or otherwise dispose
of shares except such distribution by a legal representative as shall be
required by will or the laws of any jurisdiction in winding-up the estate of any
Recipient. Such shares shall be transferable thereafter only if the proposed
transfer shall be permissible pursuant to the Plan and if, in the opinion of
counsel (who shall be satisfactory to the Committee), such transfer shall at
such time be in compliance with applicable securities laws.

                               B.               Upon receipt of any Bonus
Shares, the Recipient shall deliver to the Committee, in duplicate, an agreement
in writing, signed by the Recipient, in form and substance as set forth in
Exhibit B hereto annexed, and the Committee shall forthwith acknowledge its
receipt thereof.

              8.               Restrictions Upon Issuance.

                               A.               Bonus Shares shall forthwith
after the making of any representations required by Section 6 hereof, or if no
representations are required then within thirty (30) days of the date of grant,
be duly issued and transferred and a certificate or certificates for such shares
shall be issued in the Recipient's name. The Recipient shall thereupon be a
shareholder with respect to all the shares

2

--------------------------------------------------------------------------------

represented by such certificate or certificates, shall have all the rights of a
shareholder with respect to all such shares, including the right to vote such
shares and to receive all dividends and other distributions (subject to the
provisions of Section 7(B) hereof) paid with respect to such shares.
Certificates of stock representing Bonus Shares shall be imprinted with a legend
to the effect that the shares represented thereby are subject to the provisions
of this Agreement, and to the vesting and transfer limitations established by
the Committee, and each transfer agent for the common stock shall be instructed
to like effect with respect of such shares.

                               B.               In the event that, as the result
of a stock split or stock dividend or combination of shares or any other change,
or exchange for other securities, by reclassification, reorganization, merger,
consolidation, recapitalization or otherwise, the Recipient shall, as owner of
the Bonus Shares subject to restrictions hereunder, be entitled to new or
additional or different shares of stock or securities, the certificate or
certificates for, or other evidences of, such new or additional or different
shares or securities, together with a stock power or other instrument of
transfer appropriately endorsed, shall also be imprinted with a legend as
provided in Section 7(A), and all provisions of the Plan relating to
restrictions herein set forth shall thereupon be applicable to such new or
additional or different shares or securities to the extent applicable to the
shares with respect to which they were distributed.

                               C.               The grant of any Bonus Shares
shall be subject to the condition that if at any time the Company shall
determine in its discretion that the satisfaction of withholding tax or other
withholding liabilities, or that the listing, registration, or qualification of
any Bonus Shares upon such exercise upon any securities exchange or under any
state or federal law, or that the consent or approval of any regulatory body, is
necessary or desirable as a condition of, or in connection with, the issuance of
any Bonus Shares, then in any such event, such exercise shall not be effective
unless such withholding, listing, registration, qualification, consent, or
approval shall have been effected or obtained free of any conditions not
acceptable to the Company.

                               D.               Unless the Bonus Shares covered
by the Plan have been registered with the Securities and Exchange Commission
pursuant to Section 5 of the Securities Act of l933, each Recipient shall, by
accepting a Bonus Share, represent and agree, for himself and his transferees by
will or the laws of descent and distribution, that all Bonus Shares were
acquired for investment and not for resale or distribution. The person entitled
to receive Bonus Shares shall, upon request of the Committee, furnish evidence
satisfactory to the Committee (including a written and signed representation) to
the effect that the shares of stock are being acquired in good faith for
investment and not for resale or distribution. Furthermore, the Committee may,
if it deems appropriate, affix a legend to certificates representing Bonus
Shares indicating that such Bonus Shares have not been registered with the
Securities and Exchange Commission and may so notify the Company's transfer
agent. Such shares may be disposed of by a Recipient in the following manner
only: (l) pursuant to an effective registration statement covering such resale
or re-offer, (2) pursuant to an applicable exemption from registration as
indicated in a written opinion of counsel acceptable to the Company, or (3) in a
transaction that meets all the requirements of Rule l44 of the Securities and
Exchange Commission. If Bonus Shares covered by the Plan have been registered
with the Securities and Exchange Commission, no such restrictions on resale
shall apply, except in the case of Recipients who are directors, officers, or
principal shareholders of the Company. Such persons may dispose of shares only
by one of the three aforesaid methods.

              9.               Limitations. Neither the action of the Company in
establishing the Plan, nor any action taken by it nor by the Committee under the
Plan, nor any provision of the Plan, shall be construed as giving to any person
the right to be retained in the employ of the Company.

              Every right of action by any person receiving shares of common
stock pursuant to this Plan against any past, present or future member of the
Board, or any officer or employee of the Company

3

--------------------------------------------------------------------------------

arising out of or in connection with this Plan shall, irrespective of the place
where action may be brought and irrespective of the place of residence of any
such director, officer or employee cease and be barred by the expiration of one
year from the date of the act or omission in respect of which such right of
action arises.

              10.             Amendment, Suspension or Termination of the Plan.
The Board of Directors may alter, suspend, or discontinue the Plan at any time.

              Unless the Plan shall theretofore have been terminated by the
Board, the Plan shall terminate ten years after the effective date of the Plan.
No Bonus Share may be granted during any suspension or after the termination of
the Plan. No amendment, suspension, or termination of the Plan shall, without a
recipient's consent, alter or impair any of the rights or obligations under any
Bonus Share theretofore granted to such recipient under the Plan.

              11.             Governing Law. The Plan shall be governed by the
laws of the State of Delaware.

              12.             Expenses of Administration. All costs and expenses
incurred in the operation and administration of this Plan shall be borne by the
Company.

4

--------------------------------------------------------------------------------